                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Aiken Hospitality Group, LLC,           )               Civil Action No.: 1:16-cv-03093-JMC
                                        )
             Plaintiff,                 )
                                        )
             v.                         )
                                        )                         ORDER
HD Supply Facilities Maintenance, Ltd., )
                                        )
             Defendant.                 )
____________________________________)

       This matter is before the court to address the parties’ respective Deposition Designation

Objections to the deposition testimony of Jared Hoosein. (ECF Nos. 202 at 8, 203 at 3.) Upon

review, the court observes that both parties object to Hoosein’s testimony because he had not

worked for Third-Party Defendant N3A Manufacturing Inc. d/b/a Hotelure, Inc. for over two years

preceding the incident that forms the basis for this lawsuit. (Id.) Accordingly, the court grants the

“joint” objection by the parties to exclude the deposition testimony of Jared Hoosein based on lack

of relevancy.

       IT IS SO ORDERED.




                                                     United States District Judge
January 30, 2019
Columbia, South Carolina




                                                 1
